FINCH, Judge
(concurring).
I concur in the result of the principal opinion but desire to be more specific as to the basis for that conclusion.
Plaintiffs seek injunctive relief herein on the theory that the sale of the bonds involved violates provisions of the Charter of Kansas City with respect to the maximum permissible interest. Defendants respond that (1) the situation is governed by § 108.170, V.A.M.S., as amended October 10, 1969, with which the sale of these bonds complies, and (2) the sale was in accordance with and authorized by the provisions of the Charter of Kansas City.
*519Section 108.170, as amended October 10, 1969, provides, insofar as pertinent to this case, as follows:
“Other provisions of law to the contrary notwithstanding, any and all bonds including revenue bonds hereafter issued under any law of this state by any county, city, town, village, school district, educational institution, drainage district, levee district, nursing home district, hospital district, library district, road district, fire protection district, water supply district, sewer district, special authority created under Section 64.920, RSMo, authority created pursuant to the provisions of Chapter 238, RSMo, or other municipality, political subdivision or district of this state shall be negotiable and may bear interest at a rate not exceeding six percent per annum, and may be sold, at any sale pursuant to any law applicable thereto, at the best price obtainable, not less than ninety-five percent of the par value thereof, anything in any proceedings heretofore had authorizing such bonds or in any law of this state to the contrary notwithstanding. Such aforementioned bonds may bear interest at a rate not exceeding eight percent per annum if sold at public sale after giving reasonable notice of such sale, at the best price obtainable, not less than ninety-five percent of the par value thereof. * * 1
I would hold that the financing of public projects designed to meet the needs of every city, county, town, village, and various other political subdivisions and districts in the state relates to a matter of statewide concern. Marketability of bonds for such projects is essential if this means of financing is to be available throughout the state for the purpose of building facilities essential to the health, safety and well-being of the citizens of the state. This was recognized by the general assembly in the very broad application provided for in the act itself and by the language in the emergency clause wherein it was recognized that political subdivisions throughout the state were unable to market their bonds on the basis then provided in existing state statutes and that an immediate change was necessary for the protection of the public health, welfare, peace and safety of citizens of the state. Since this is a matter of state concern, any charter provisions must be “consistent with and subject to the Constitution and laws of the state.” Art. VI, § 19, Const. of Mo., 1945. The state statute (in this instance § 108.170) is controlling in such situations. State ex rel. Spink v. Kemp, 365 Mo. 368, 283 S.W.2d 502; School District of Kansas City v. Kansas City, Mo., 382 S.W.2d 688; Grant v. Kansas City, Mo., 431 S.W.2d 89.
Plaintiffs say that § 108.170, as it applies to constitutional charter cities, is merely enabling rather than self-enforcing legislation, and that consequently the charter city may adopt more strict provisions, thereby in effect modifying and restricting the state statute insofar as it applies to the charter city. I do not agree. We applied § 108.170 to St. Louis County, a charter county, in Edwards v. St. Louis County, Mo., 429 S.W.2d 718, and I think properly so. In my view, it also is applicable to Kansas City.
I would hold that the sale of these bonds by Kansas City was authorized by the provisions of § 108.170, and on that basis I would deny injunctive relief herein.
Decision on the above basis makes it unnecessary to reach and decide the alternative proposition relied on by Kansas City that the provisions of its charter, considered in the light of the 1942 amendment thereto, authorizes the sale of these bonds on the terms agreed upon.

. The statute was amended again on June 16, 1970, but the changes made at that time would not affect the disposition of this case.